DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0168546 A1 to Magnusson (hereinafter “Magnusson”) in view of US 6,009,564 A to Tackles (hereinafter Tackles).
	For claim 1, Magnusson discloses a curved eye protection shield for welding protection (a curved switchable filter 10’, para 0039), comprising an electrically switchable darkening filter (liquid crystal cell 16) and a protective cover (liquid crystal cell 20), an eye facing major inner surface (inner surface of 16) and, opposite thereof, a major outer surface (outer surface of 16), and the protective cover having a major inner surface (inner surface of 20) and, opposite thereof, further a major outer surface (outer surface of 20), wherein one of the inner and outer surface of the protective cover faces the respective outer or inner surface of the darkening filter (see fig. 2). 
	Magnusson does not specifically disclose wherein the protective cover is removably attached to the darkening filter. However, removability is broadly interpreted. One skilled in the art would understand that all portions of a welding facemask or helmet, including the filter comprising the liquid crystal cell elements, are capable of being removed. For example, fig. 1 of Magnusson shows an embodiment with liquid crystal cell elements removed when compared to the embodiment shown in fig 2. Therefore, as best understood by applicant’s disclosure, it is expected that the filter can functional with additionally attached or removed liquid crystal cells. As Magnusson discloses the structure of the claimed curved eye protection shield, there would be a reasonable expectation for it to perform the claimed functions (also see MPEP 2173.05(g)).
	Magnusson does not specifically disclose wherein the darkening filter having a refractive power and wherein the inner and outer surface of the protective cover are shaped to compensate for the refractive power of the darkening filter.  
	However,  Magnusson does teach the curved layers 40, 42 of the liquid crystal cells typically have a radius of less than infinite curvature, typically about 5 to 30 centimeters (cm), more typically about 7 to 20 cm; and the curvature also may exhibit a non-constant radius, for example, it may be parabolic, catenary, epicyclical, and free form (para 0040). Further, it is known in the art to use multiple curved optical elements to create optically corrected vision for the wearer of a protective face mask. For example, attention is directed to Tackles teaching an analogous multi lens layer article of eye wear (abstract of Tackles). Notably, Tackles teaches two lenses with one lens having refractive power and another lens is shaped to compensate for the refractive power of the other lens (col. 6, line 64 to col. 7, line 67). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Magnusson would be modified wherein one of the liquid crystal cells having a refractive power is compensated by the shape of the other liquid crystal cell, as taught by Tackles, for purposes of correcting the effects of prismatic distortion associated with eyewear, including those in welding applications (abstract and col. 1, lines 52-61 of Tackles). 

For claim 2, Magnusson, as modified by Tackles, teaches the curved eye protection shield of claim 1, wherein an absolute value of a total refractive power of a combination of an inner protective cover, the darkening filter and an outer protective cover is lower than the absolute value of each of the inner protective cover, the darkening filter and the outer protective cover individually (see teachings above of Magnusson describing the use of free-form lens curvatures, and teachings of Tackles col. 11, lines 45-57). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732